                                           Case 5:20-cv-03519-BLF Document 10 Filed 09/14/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT
                                   9                                NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         BRIAN YOUNG,
                                  11                                                    Case No. 20-03519 BLF (PR)
                                                           Plaintiff,
                                  12                                                    JUDGMENT
Northern District of California




                                                   v.
 United States District Court




                                  13

                                  14     ROMANY MCNAMARA,
                                  15                      Defendant.
                                  16

                                  17

                                  18           The Court has dismissed this action without prejudice because Plaintiff’s claims are
                                  19   barred by Heck v. Humphrey, 512 U.S. 477, 486-487 (1994). Judgment is entered
                                  20   accordingly.
                                  21           IT IS SO ORDERED.
                                  22   Dated: __September 14, 2020____                  ________________________
                                                                                        BETH LABSON FREEMAN
                                  23
                                                                                        United States District Judge
                                  24

                                  25   Judgment
                                       PRO-SE\BLF\CR.20\03519Young_judgment

                                  26

                                  27

                                  28
